Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 30 November 2021 is acknowledged.  The traversal is on the ground(s) that Chang does not teach the method steps as recited.  This is not found persuasive for the reasons of record in the restriction requirement mailed 18 October 2021. In brief, the technical feature which links Groups I and II are Compositions A & B. Chang in Example 1 teaches Compositions A & B and even teaches adding Composition A to hair, leaving it on for 15 minutes then adding Composition B.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 November 2021.
Applicant's election with traverse of:
(A) One or more active ingredients for Composition A-hydrolyzed proteins; 
(B) What Composition A is/Form-aqueous-alcoholic; 
(C) One or More Organic Solvent for Composition A-ethanol; 
(D) One or more Alkalizing Agent for Composition B-monoethanolamine; 
(E) One or more Hair Dyes for Composition B-Basic Red 51 as cationic direct dye; 
(F) Fatty alcohols in Composition A- absent in composition A; 

(H) Thickening polymer in Composition -absent in composition A; 
(I) Thickening polymer in Composition B-absent in composition B; 
(J) Surfactant in Composition A-absent in composition A; and 
(K) Surfactant in Composition B- sodium lauryl sulfate.
in the reply filed on 30 November 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because search burden is not a consideration under PCT Rule 13.1.
Upon further consideration, the species election for the “Surfactant in Composition A” (i.e. J) is withdrawn. No claims are withdrawn as a result of these elections. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 November 2021.
The requirement is still deemed proper and is therefore made FINAL.
.
Claim Status
Applicant’s claim amendments filed 12 June 2020 are acknowledged. 
Claims 1-15 are pending. 
Claims 1 & 3-15 are amended. 
Claim 15 is withdrawn.
Claims 1-14 have been examined on the merits. 
 
Examination on the merits is extended to the extent of the following species:
(A) One or more active ingredients for Composition A-hydrolyzed proteins; 

(C) One or More Organic Solvent for Composition A-ethanol; 
(D) One or more Alkalizing Agent for Composition B-monoethanolamine; 
(E) One or more Hair Dyes for Composition B-Basic Red 51 as cationic direct dye; 
(F) Fatty alcohols in Composition A- absent in composition A; 
(G) Fatty Alcohols in Composition B-cetearyl alcohol as fatty alcohol present in composition B; 
(H) Thickening polymer in Composition -absent in composition A; 
(I) Thickening polymer in Composition B-absent in composition B; 
(J) Surfactant in Composition B- sodium lauryl sulfate.
 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. The effective filing date of the instant application is 21 December 2017.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 June 2020 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Specification
The disclosure is objected to because of the following informalities: Page 18, last paragraph, has the misspelling “comcentration”.  


Claim Objections
Claims 2-7, 9 & 10-14 are objected to because of the following informalities: 
Claims 2-7, 11, & 13 are objected to because they recite either “Composition A” or “Composition B” (emphasis added). However independent claim 1, from which these claims depend, recites “composition A” or “composition B” (emphasis added).  Applicant may recite one or the other, but must do so consistently throughout the claim listing.
Claim 4 is also objected to because it uses the transitional phrase “compromises one or more active agents” when one or more active agents are already recited by independent claim 1. What claim 4 is doing is defining the amount of one or more active agents. Applicant may wish to consider whether an amendment to recite “wherein the one or more active agents of composition A are present in a total concentration range…” is reflective of the invention and obviates the objection.
Claim 6 is also objected to because it contains improper conjugation, reciting “R17 is alkyl or hydroxy alkyl with 1 to 4 carbon atoms group…” (emphasis added).
Claim 6 is also objected to because it recites multiple “and’s” and “or’s” by reciting “hydrolyzed soy protein and hydrolyzed avocado protein and their mixtures or is a UV filter or is a ceramide” (emphasis added). The multiple “and’s” and “or’s” is grammatically incorrect because the conjunctions, “and”, “or” and “and/or” signal the end of a list. Applicant may wish to consider using semicolons to differentiate between items of a list. Is “wherein the one or more active ingredients in the Composition A is hydrolyzed protein which is selected from hydrolyzed wheat protein, hydrolyzed keratin, hydrolyzed milk protein, hydrolyzed silk protein, hydrolyzed ; a UV filter; or is a ceramide according to the following general structure…” (emphasis added).
Claims 1, 4, 7, 9, 10 & 13 also contains the improper grammar “calculated to the total the composition A”, “calculated to the total of the composition A”, “calculated to the total of the composition B” , “calculated to the total of the Compositions A” or “calculated to the total of the Compositions B” .  Applicant may wish to consider whether an amendment to recite “calculated to the total of composition A”, “calculated to the total of composition B”, where appropriate, would obviate the objection.
Claim 7 also has improper claim language reciting “wherein the Composition A comprises one or more organic solvent…” This is incorrect because claim 7 is further refining composition A by reciting an additional reagent (i.e. one or more organic solvents). As such the transitional phrase should be “further comprises” instead of “comprises.” 
Claims 10-14 have improper claim language reciting “the composition B comprises an oxidizing agent”. This is incorrect because claim 10 is further refining composition B by reciting an additional reagent. As such the transitional phrase should be “further comprises” instead of “comprises.” The analysis is the same for claims 11-14.
Claim 10 also recites the limitation " the aqueous composition B" in the last line.  There is no aqueous composition B recited in claim 1, however an “aqueous alkaline composition” is recited. 
Claim 11 is also rejected to because the punctuation and the “and/or” make “selected from anionic, cationic and neutral ones and/or oxidative dyes” as options for different direct dyes. This is incorrect as direct dyes and oxidative dyes are different. Use a mixture of colons, commas and semicolons to differentiate between lists and options. Applicant may wish to composition B comprises one or more hair dyes selected from: a) direct dyes selected from anionic, cationic and neutral direct dyes; and/or b) oxidative dyes. 
Claims 11 and 13 are also objected to for using the informal language, “ones” as it applies to the claim 11 dye and the claim 13 surfactants. Applicant should replace “ones” with either dyes or surfactants as appropriate. 
Claim 14 is objected to because it contains the informal language “n has a typical value of 1-4” on pg. 7 and pg. 8 (emphasis added). Claim 14 also recites “X is typically chloride…” (emphasis added).
Applicant may wish to consider whether the more formal claim language of “n has a value of 1-4” and “X is chloride…” is reflective of Applicant’s invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
and UV filters and/or their respective salts and their mixtures, and surfactant; wherein if surfactant is present it is at a concentration equal to or less than 3% by weight…” (emphasis added). The multiple “and’s” and “and/or’s” makes the claim unclear as to which are reagents are required. The conjunctions, “and”, “or” and “and/or” signal the end of a list.  The recitation “and UV filters and/or their respective salts and their mixture,” is indicative of the end of a list with “and surfactant” being a different AND REQUIRED component but the claim then indicates it as an optional component by reciting “wherein if surfactant is present…” (emphasis added). The metes and bounds of the claim cannot be determined, rendering the claim indefinite. 
Claims 2-14 are rejected under 35 USC 112(b) because they ultimately depend from indefinite claim 1 and do not clarify the issue.

6 recites the limitation " n is a number between 1 to 6" in the last line, but no other “n” is recited by the claim or its structural formula. Thereby, there is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 is also unclear because poor grammar makes the substituents for the R unclear. Claim 8, top of page 6 recites, “wherein R1, R2 and R3 are same or different H, from C1 to C4, C3 to C4 unsaturated alkyl, C3 to C4 branched alkyl, C1 to C4 hydroxyl alkyl, C3 to C4 unsaturated hydroxyl alkyl, C3 to C4 branched hydroxyl alkyl..” Applicant may wish to consider whether an amendment to recite “wherein R1, R2 and R3 are the same or different and are selected from H, C1-C4 alkyl group; an unsaturated C3 to C4 alkyl group…” and etc. are reflective of the invention. If so, Applicant should also fix “C3 to C4 branched alkyl, C1 to C4 hydroxyl alkyl, C3 to C4 unsaturated hydroxyl alkyl, C3 to C4 branched hydroxyl alkyl..” accordingly. 

Claim 9 recites the limitation " wherein the total concentration of one or more alkalizing agent is…" in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is no “one or more alkalizing agent” recited in claim 1.
Applicant may wish to consider whether an amendment to recite “wherein composition B further comprises one or more alkalizing agent in an amount….” would obviate the rejection.


Claim 12 recites the limitation "the thickening agent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Applicant may wish to consider whether an amendment to recite “wherein one or both of the compositions A and B comprises one or more thickening agent(s), a thickening polymer..” would obviate the rejection.

Claim 13 recites the limitations “the Compositions A” in line 6 and "the Compositions B" in the last line.  There is insufficient antecedent basis for this limitation in the claim because there are no Compositions A or Compositions B recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 4-6, & 12-14 are rejected under 35 U.S.C. 102(a)(1)/ 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang (US 2006/0024257; previously cited on PTO-892: 10/18/2021).
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims in that the composition comprises the solvent/alcohol propylene glycol (i.e. a species to which the elected species of ethanol belongs) and in an effort to expedite prosecution, this art has been applied. The species elections have not been withdrawn for the species (A)-(J) as noted on pg. 4 of this action.
With regard to claims 1, 2, 4-6, & 12-14, and the elected species, Chang teaches a process for permanently remolding hair [0071]. Chang teaches the step of applying a reducing composition (i.e. Composition A) having a pH between 4-11 to hair and in Example 19 teaches the reducing composition contains hydrolyzed keratin (PPT) in an amount of 0.5 %, with hydrolyzed keratin being a preferred amino acid which may be present in an amount of 0.01~60 weight % ([0057] & Example 19-[0202]). Chang teaches the reducing composition (composition A) comprises the thickener, stearic acid (Example 19-[0202]). The cationic surfactant present in Example 19, cetylammonium chloride, is present in an amount of 1% and the composition comprises water (a cosmetically acceptable medium) and propylene glycol (i.e. the cationic surfactant is equal to or less than 3%; the composition is hydro-alcoholic [0202]). Chang teaches in Example 1-28 hair was curled by soaking hair in the reducing composition for 2 minutes then spraying on the molding composition which was left on the hair for 10 minutes (i.e. composition A was left on the hair for 2 minutes and composition B was left on the hair for 
With regard to the recited amount of surfactant in composition A, the time period in which composition A is left on hair, the pH range of composition A, the amount of one or more active ingredients in composition A, the pH range of the aqueous alkaline composition, and the time period in which composition B is left on hair, the temperature range in which composition B is left on hair, , Chang teaches these parameters with values which fall within the recited range.  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2006/0024257) and Nocker (US 2009/0185993).
With regard to claims 1-9 & 11-14, and the elected species, Chang teaches a process for permanently remolding hair [0071]. Chang teaches the step of applying a reducing composition (i.e. Composition A) having a pH between 4-11 to hair and in Example 8 teaches the pH of the reducing composition to be 6.5 ([0150] & Chang’s claim 3). Chang teaches the reducing composition contains amino acids with hydrolyzed keratin (PPT) being a preferred amino acid which may be present in an amount of 0.01~60 weight % and exemplifies hydrolyzed keratin (i.e. hydrolyzed protein) in an amount of 0.5 % in the Example 19 reducing composition ([0057] & Example 19-[0202]). The cationic surfactant present in Example 19, cetylammonium chloride, is present in an amount of 1% (i.e. equal to or less than 3%; [0202]). The reducing composition 
Chang does not teach that composition B comprises cetearyl alcohol, Basic Red 51 and sodium lauryl sulfate.  This deficiency is addressed by Nocker.
In the same field of invention of processes for colouring and permanent shaping keratin fibres, Nocker teaches their compositions and methods have the objective in achieving excellently intensive, shiny colours and at the same time excellent permanent shaping of keratin fibres, especially curling, without damaging keratin fibres excessively [0010]. Nocker teaches the process and composition of their invention comprise at least one direct dye which may be D&C Orange No. 11 (i.e. Orange 11) and Basic Red 51 ([0019]-[0021]). Nocker in Example 2 teaches a coloring composition having a pH of 10.5 comprising ammonia, stearyl alcohol in an amount of 12.% Basic red 51, 1,2-propandiol (i.e. propylene glycol), stearyl alcohol (a C12-C22 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the method and the compositions taught by Chang by modifying Chang’s molding composition by adding 0.05% to 10% sodium lauryl sulfate, cetearyl alcohol and Basic Red 51 as suggested by Nocker because Chang and Nocker are directed to permanently reshaping hair using compositions which comprise direct dyes and it is obvious to apply a known technique to improve similar devices in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to alter the gloss and color of the hair through inclusion of Basic Red 51 and the thickness of the molding formulation through inclusion of 0.05 to 10% sodium lauryl sulfate and cetearyl alcohol. 
With regard to the recited amount of surfactant in composition A, the time period in which composition A is left on hair,  the pH range of composition A, the amount of one or more active ingredients in composition A, the amount of organic solvent/ethanol in composition A, of surfactant in Composition B, the pH range of the aqueous alkaline composition, the time period in which composition B is left on hair, the temperature range in which composition B is left on hair, and the amount of alkalizing agent in composition B, the combined teachings of Chang and Nocker teach these parameters in amounts which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Nocker [as evidenced by Dahlgren (US 2009/0282622)], as applied to claims 1-9 & 11-14 above, and further in view of Roesch (US 2,865,811; 1958).
With regard to claims 1-14, and the elected species, the teachings of Chang are described above.  Chang teaches inclusion of “other substance used ordinarily for a permanent agent can be also added” to molding composition B [0067]. These substances include penetration agents, alkalinizing agents, acidifying agents, and the like [0067]. Nocker in Example 2 coloring composition teaches inclusion of ammonium bicarbonate (i.e. ammonium carbonate) in an amount of 0.95% in the same composition which comprises Basic Red 51, propylene glycol, water, and ammonia (Example 2-[0077]. As evidenced by Dahlgren, ammonium carbonate is an oxidant used to produce desirable red shades in dyeing keratin fibers ([0004]; title).
Neither Chang nor Nocker teach the function of ammonium carbonate/oxidizing agent in the coloring composition. Roesch addresses this deficiency. 
In the same field of invention of permanently re-configuring keratin fibers including waving and straightening them, Roesch teaches ammonium carbonate to be a preferred buffer which swells and softens hair (col. 4, ll. 55-65; col. 5, ll. 1-5, 20-30 & 40-45; col. 10, ll. 15-20; title). Roesch teaches an example composition comprising 2-10% ammonium carbonate, 2.5-6% sodium lauryl sulfate, and 1 to 12 % aqua ammonia (col. 15, ll. 30-45).
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the method and the compositions suggested by the combined teachings of Chang and Nocker by modifying the   molding composition suggested by the combined teachings of Chang and Nocker by adding 0.95%-10% ammonium carbonate as suggested by the combined teachings of Nocker and 
With regard to the recited range of ammonium carbonate/oxidizing agent, the combined teachings of Chang, Nocker, and Roesch teach this reagent in an amount which overlaps or falls with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further, a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4 & 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 9, 10, 14, 17 & 18 of U.S. Patent No. 11,103,429 (hereinafter ‘429) in view of Chang (US 2006/0024257), Nocker (US 2009/0185993) [as evidenced by Dahlgren (US 2009/0282622)] and Roesch (US 2,865,811). Although the claims at issue are not both the instant application and the ‘429 patent are drawn to a process of treating hair comprising the methods steps of applying to hair a composition A/first ready to use composition comprising composition A which contains water/cosmetically acceptable medium, reducing agents, ceramides and anti-oxidants/radical scavengers and surfactants. The claims recite the first ready to use composition/-composition A is left on hair for 1-30 minutes and a second ready to use composition having a pH from 7.1 to 12 which comprises composition B (an aqueous composition which comprises direct dyes), C (which contains one or more oxidizing agents and surfactants) and D (an aqueous composition which comprises direct dyes) is applied and left on the hair for 1-45 minutes.  The process does not require the hair to be heated, thereby the process reasonably occurs at room temperature (i.e. 15-25 ⁰C). The second composition is rinsed off and is reasonably hair dried because wet hair dries overtime at room temperature and normal relative humidity.   The first ready to use composition/composition A has a pH range from 7.5 to 12 and comprises an organic solvent. The ‘429 recites the alkalizing agent, which may be monoethanolamine, is present in an amount 0.01-20%. The second ready to use composition/composition B contains composition C which comprising the oxidizing agent, peroxide. Composition A in the first ready to use composition and composition C in the second ready to use composition comprise fatty alcohols.
The ‘492 patent does not teach/recite inclusion of hydrolyzed keratin as one or more active agents or its amount, that the organic solvent is selected from ethanol, the amount of peroxide, or the amount of surfactants and their type.
The teachings of Chang, Nocker [as evidenced by Dahlgren], and Roesch are described above.  In brief, Nocker also teaches addition of oxidants, which may be peroxides, in an amount of 2 ~12 wt.% [0025].
prima facie obvious to have modified the method and compositions recited by the ‘492 patent by adding 0.01~60 weight % hydrolyzed keratin to the first ready to use composition/composition A, selecting ethanol for the organic solvent and reducing supplement in an amount of 3.0-5.8% of the first ready to use composition/composition A, adding cetylammonium chloride in an amount of 1% of the first ready to use composition/composition A, selecting the monoethanolamine as the alkalizing agent in an amount of 0 ~30 weight %”, adjusting the amount of peroxide to be 2-12 %, and adding 0.05 to 10% sodium lauryl sulfate as suggested by the combined teaching of Chang, Nocker [as evidenced by Dahlgren], and Roesch because the ‘492 patent, Chang, Nocker [as evidenced by Dahlgren], and Roesch are directed to compositions and methods used to treat hair with alkalizing and oxidizing agents and it is obvious to use a known technique to improve similar products and methods in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to permanently reconfigure and dye hair.
With regard to the recited ranges amount of surfactant in composition A, the time period in which composition A is left on hair, the pH range of composition A, the amount of one or more active ingredients in composition A, the amount of organic solvent/ethanol in composition A, the pH range of the aqueous alkaline composition, the time period in which composition B is left on hair, the temperature range in which composition B is left on hair, and the amount of alkalizing agent in composition B, the amount of oxidizing agent in composition B, the combined teachings/recitations of the ‘492 patent, Chang, Nocker and Roesch teach these parameters with values which fall within or overlap with the recited range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The instant claims are therefore an obvious variant of the ‘492 patent in view of the prior art.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/LORI K MATTISON/            Examiner, Art Unit 1619        

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619